Citation Nr: 1522957	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-28 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a disability of the lumbosacral spine, and if so, whether the reopened claim should be granted.

2.  Entitlement to a compensable rating for a linear scar on the posterior trunk. 

3.  Entitlement to a compensable rating for maxillary sinusitis.

4.  Entitlement to a compensable rating for contact dermatitis and dyshidrosis.

5.  Entitlement to a rating in excess of 10 percent for coccyx contusion. 

6.  Entitlement to a rating in excess of 10 percent for a pilonidal cyst scar.

7.  Entitlement to service connection for constipation.

8.  Entitlement to service connection for a circulation disability.

9.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The Board notes that the Veteran indicated a desire to appeal the assigned effective date for a linear scar, maxillary sinusitis, contact dermatitis/dyshidrosis, a coccyx contusion, and a pilonidal cyst scar in her November 2014 notice of disagreement (NOD).  However, the November 2014 rating decision denied entitlement to an increased rating for the aforementioned disabilities, and as such, an effective date was not assigned.  Therefore, an appeal of the assigned effective date is not ripe for consideration at this time, as no effective date of award has been assigned.  

The issues of entitlement to service connection for constipation, a circulation disability and psychiatric disability, as well as entitlement to increased disability ratings for a linear scar, maxillary sinusitis, contact dermatitis/dyshidrosis, a coccyx contusion, and a pilonidal cyst scar are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A July 1998 rating decision denied the claim of entitlement to service connection for lumbosacral disc disease; the Veteran did not perfect an appeal relative to that decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a disability of the lumbosacral spine. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a disability of the lumbosacral spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO initially denied service connection for lumbosacral disc disease in a July 1998 rating decision based on its determination that a nexus did not exist between the Veteran's fall in service and her present lumbar degenerative arthritis.  The Veteran was notified of the denial by a letter dated in the same month.  She did not perfect an appeal or submit any additional pertinent evidence within the appeal period.  In June 2012, the RO issued the rating decision under appeal, which determined that new and material evidence had been presented. 

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim y, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record in July 1998 consisted of the Veteran's statements, reports of VA examinations, and service treatment records (STRs).  The Veteran's November 1981 entrance examination revealed no evidence of a back disability on induction to active duty.  Her STRs indicate she fell on her coccyx in July 1983, and subsequently reported experiencing low back pain.  

The evidence received after the expiration of the appeal period includes statements from the Veteran and other lay witnesses, May 2008 and February 2012 VA examination reports, VA outpatient records dated through June 2011, and a private medical opinion from Dr. H.S.  In his report, Dr. H.S. indicates a potential causative relationship between the Veteran's fall in-service and her current lumbar spine disability. 

The Board finds the medical evidence of a potential nexus between the Veteran's current low back disability and her military service, to be new and material.  This follows, because this evidence relates to a previously unestablished element of entitlement to service connection for a low back disability.  Accordingly, reopening of the claim is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for disability of the lumbosacral spine is granted.




REMAND

The Board is of the opinion that additional development is required before the Veteran's reopened claim of entitlement to service connection for a disability of the lumbosacral spine is decided.  As noted in the decision above, in May 2008 and February 2012, the Veteran underwent VA examinations wherein she was diagnosed with degenerative disc disease.  Following her May 2008 examination, the examiner concluded it would be speculative to provide an opinion on whether the Veteran's current degenerative disc disease was caused by her fall in service.  In support of this conclusion, the examiner stated the, "notes do not describe a low back injury occurring at the time of the fall in 1983."  However, as previously stated, the Veteran's STRs do indeed show reports of low back pain in August 1983 just weeks after her fall.  Moreover, the Veteran has reported that she experienced back pain following this incident that has continued to the present day.  The Board also notes the Veteran's reports have been supported by lay witnesses who have reported seeing the Veteran experience back pain following this incident.  Conversely, in the course of the Veteran's April 1986 separation examination, the examiner determined the Veteran's spine was normal.  

During her February 2012 examination, the examiner indicated the Veteran's degenerative disc disease was less likely as not due to active duty.  In support of her opinion, the examiner indicated, "there is no documentation of ongoing problems with her coccyx area after discharge from military service."  

Although the Veteran did specifically endorse low back pain in service, as well as continuous low back manifestations since that time, the examiners have determined the Veteran's records did not provide sufficient documentation to support a chronic back disability.  Apparently, the examiners ignored the Veteran's reports at the outset of the examination.  Examiners simply are not free to ignore a veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board does note the Veteran underwent a discectomy in 2004 following a work injury, which resulted in a herniated disc.  

As noted above, the Veteran also provided a medical opinion from Dr. H.S. in October 2014.  The Board initially observes the physician did not conduct a physical examination of the Veteran.  Rather, he was retained to provide a clinical history and medical opinion.  In sum, the clinician determined, "the impact of one hundred seventy pounds to the sacrococcygeal spine is as likely as not to have caused resonance damage to the lumbar spine region."  Although the clinician noted the Veteran's "mid 2000s" surgery, he did not explain why her in-service injury was the causative factor for her current disability, rather than her 2004 work injury.  Additionally, the physician also failed to discuss the Veteran's April 1986 separation examination, which indicated the Veteran's spine was without defect at that time.  Based on the foregoing insufficiencies, the Board finds a new medical examination and opinion are warranted. 

Finally, by way of a November 2014 rating decision, the RO denied service connection for constipation, a circulation disability and a psychiatric disorder.  That decision also denied entitlement to increased disability ratings for a linear scar of the posterior trunk, maxillary sinusitis, contact dermatitis/dyshidrosis, a coccyx contusion, and a pilonidal cyst scar.  The Veteran was notified of the decision in the same month.  A notice of disagreement (NOD) was submitted in November 2014, wherein the Veteran disagreed with the denials of service connection and increased ratings relative to the aforementioned disabilities.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1. An SOC on the claims for service connection for constipation, a circulation disability and a psychiatric disability, as well as the claims for entitlement to increased disability ratings for a linear scar of the posterior trunk, maxillary sinusitis, contact dermatitis/dyshidrosis, a coccyx contusion, and a pilonidal cyst scar should be issued to the Veteran and her representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board. 

2. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's low back claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3. Thereafter, the RO should afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of each low back disorder present during the period of the claim.  All electronic records must be made available to and reviewed by the examiner.   

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should state an opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder is etiologically related to her active service.  

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  Specifically, in forming an opinion, the examiner should include consideration of the Veteran's statements concerning her in-service injury, as well as her continuous low back manifestations since that time.

If the examiner is unable to provide the required opinion, he or she should explain why. 

4. The RO should also undertake any other development it determines to be warranted.

5. Then, the RO should readjudicate the claim for service connection for disability of the lumbosacral spine.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


